                                   1 MetroTech Center, Suite 1701
                                     Brooklyn, New York 11201
                                     Telephone: (718) 215-5300
                                        Fax: (718) 215-5304
                                        www.abramslaw.com
                                                                                          12/02/2019


                                                                     November 29, 2019
VIA ECF

Magistrate Judge Katherine Parker
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007
                                                              Re: Willford v. United Airlines Inc.
                                                                 Case No. 18-cv-1060
Dear Judge Parker,

As you are aware, we are the attorneys for the plaintiff Celeste Wilfred in the above-referenced
wrongful termination suit against United Airlines Inc. I respectfully write this letter to request a
35-day adjournment of the follow-up discovery conference scheduled for December 9th (Docket
82) that is, until January 14, 2020.

The reason for the request I regret to say is a personal one. For the past several weeks, I've been
experiencing several physical limitations that have not allowed me to function at my usual 100%.
Upon further investigation over these weeks, it has been determined that I need to undergo a
cardiac ablation procedure, which is currently scheduled for December 13th. I am given to
believe, however, that although it is heart surgery, the recovery period should be relatively short.
I am no Mick Jagger, but I am hopeful that I will make a speedy recovery and will be able to
finish up discovery shortly after the new year. Hence the request for the extension through
January 14th.

I may add that per our last conference with Judge Daniels, fact discovery is technically scheduled
to end on November 30th. I believe that this application should be made directly to Your Honor,
as the Magistrate. However, in an abundance of caution, I will also file a copy of this letter as an
exhibit to a formal application to Judge Daniels.
Finally, please be advised that we have conferred with defendant's counsel and they have
consented to the adjournment requests under these circumstances. However, in order to
accommodate a previously scheduled deposition of an out of town witness, we will be going
forward with one deposition on December 3, 2019.

We thank Your Honor for consideration of the above request.

                                    Respectfully submitted,


                                    ABRAMS, FENSTERMAN, FENSTERMAN,
                                    EISMAN FORMATO, FERRARA, WOLF &
                                    CARONE, LLP


                                    By:    /s/
                                             Mark L. Furman
                                          Attorneys for Plaintiff
                                         One Metro Tech Center, Suite 1701
                                    Brooklyn, NY 11201Tel: (718) 215-5300
                                         mfurman@abramslaw.com




                  Discovery is extended to January 14, 2020. The
                  status conference currently scheduled for December
                  9, 2019 is hereby adjourned to January 21, 2020 at
                  11:30 a.m.




                              12/2/2019
